Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on January 25, 2021.
	On line 4 of claim 3, the phrase “the a plurality of second triggering instructions” was changed to –the plurality of second triggering instructions--. On line 9 of claim 3, the phrase “are obtained” was deleted. On line 15 of claim 3, the phrase “the plurality of fourth detecting signals” was changed to –the plurality of fourth light detecting signals--. 
	On line 14 of claim 5, the phrase “the plurality of third detecting signals are acceptable and as a basis for generating the compensation” was changed to -- the plurality of third light detecting signals are acceptable as a basis for generating the compensation--.
	Lines 13-21 of claim 6 were rewritten as follows:
-- a processing unit, coupled to the triggering unit, the light source unit and the detecting unit, wherein the processing unit is configured to define a first time point when receiving the first triggering instruction, the processing unit is configured to define a second time point when receiving the first light detecting signal greater than or equal to a predetermined value, and to calculate a time difference between the first time point and the second time point and 
	On line 3 of claim 7, the phrase “and generates an abnormal message” was changed to –and generate an abnormal message--. 
	On line 7 of claim 11, the phrase “the detecting unit detects the start position to generate the first detecting signal” was changed to -- the detecting unit detects the start position to generate the first light detecting signal--.
	Lines 17-27 in claim 12 were rewritten as follows:
-- wherein the processing unit is further configured to receive the plurality of second triggering instructions to define a plurality of third time points, the processing unit is further configured to receive the plurality of third light detecting signals, define a plurality of fourth time points when the plurality of third light detecting signals are greater than or equal to the predetermined value and calculate time differences between the plurality of third time points and the plurality of fourth time points and designate the time differences as a plurality of second retention times, and the processing unit is further configured to receive the plurality of fourth light detecting signals and perform a calculation of linear regression for the plurality of second retention times and the plurality of fourth light detecting signals to calculate slopes and intercepts of a plurality of compensation curves, so as to establish the lookup table--. 
Reasons for allowance can be found in the Office action mailed on September 9, 2020. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 25, 2021